Citation Nr: 0815895	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-37 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

	

THE ISSUE

Entitlement to a compensable evaluation for plantar fasciitis 
of the right foot.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1981 to June 
2002.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's plantar fasciitis of the right foot is not 
moderate with the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for a compensable evaluation for plantar 
fasciitis of the right foot have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 (2008). 

In this case, the RO did provide the appellant with notice in 
May 2003, prior to the initial decision on the claim in 
September 2003, as well as in November 2005, August 2006, and 
December 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claim for an increased 
evaluation. Specifically, the May 2003, November 2005, and 
August 2006 letters stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  The August 2006 letter also informed the 
veteran that she could submit evidence showing that her 
disability had increased in severity.  It was specifically 
noted that such evidence could be a statement from a 
physician or statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner her disability had worsened.  The August 2006 
letter also indicated that she could submit a statement 
describing her symptoms, their frequency and severity, and 
any other involvement, extension, and additional disablement 
caused by her disability.  The August 2006 letter also stated 
that she should submit any medical evidence in her possession 
that would support her claim for an increased evaluation.  
The August 2006 letter further advised the veteran to notify 
VA if there was any other information or evidence that she 
believed would support her claim and to provide any evidence 
pertaining to her claim.  As such, the notice letters in this 
case did indicate that the veteran must provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a noncompensable evaluation for plantar 
fasciitis of the right foot pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5276.  The Board does acknowledge that 
the notice letters did not provide the veteran with the 
rating criteria.  However, the September 2003 rating decision 
and the October 2004 statement of the case (SOC) did contain 
the rating criteria for Diagnostic Code 5276.  Following the 
issuance of these documents, the RO readjudicated the 
veteran's claim for an increased evaluation in a December 
2007 SSOC.  Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no 
prejudice to the appellant will result in proceeding with the 
issuance of a final decision. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The December 2007 SSOC also provided 
the veteran with Diagnostic Codes 5276, 5277, 5278, 5279, 
5282, 5283, and 5284.  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.   

The notice letters also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2006 letter indicated that 
a disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
August 2006 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  The August 
2006 letter also noted that she could submit her own 
statement describing her symptomatology as well as statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner her 
disability had worsened.  The August 2006 letter further 
listed examples of evidence, which included information about 
on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect her.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate her claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2003, November 2005, and 
August 2006 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2003, November 2005, August 2006, and December 2006 
letters notified the veteran that she must provide enough 
information about her records so that they could be requested 
from the agency or person that has them.  The November 2005 
and August 2006 letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.   In addition, the May 
2003 letter informed the veteran that it was still her 
responsibility to support her claim with appropriate 
evidence.  Similarly, the May 2003, November 2005, August 
2006, and December 2006 letters indicated that it was her 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the November 2005 and August 2006 letters 
specifically notified the claimant that she should submit any 
evidence or information in her possession that pertains to 
the claim.  Because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all the 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2006 letter and the December 2007 SSOC 
informed her that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in her 
condition.  The letters and SSOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in June 2003, July 
2004, April 2005, and January 2007. VA has further assisted 
the veteran and her representative throughout the course of 
this appeal by providing them a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Exclusive of the temporary total evaluation assigned from May 
24, 2005, to July 1, 2005, the veteran's plantar fasciitis of 
the right foot is currently assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5276.  When an unlisted disease, 
injury, or residual is encountered, requiring analogy, the 
diagnostic code number will be "built-up" as follows.  The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved.  The last two digits will be "99" for all 
unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 (2007).

Under Diagnostic Code 5276, a noncompensable evaluation is 
assigned when the disability is mild with symptoms relieved 
by built-up shoe or arch support.  A 10 percent disability 
evaluation is warranted when the disability is moderate with 
the weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
plantar fasciitis of the right foot.  The medical evidence of 
record does not show the veteran to have moderate plantar 
fasciitis with a weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  In this regard, the June 
2003 VA examination did not reveal any swelling or redness on 
any aspect of the veteran's feet, and she had good peripheral 
pulses without any callous or ulcer formation.  She did have 
mild tenderness to deep palpation to the anterior aspect, 
heel area, and arch area, but there was no pain or limping 
with ambulation.  The veteran was able to walk on her heels 
and toes without difficulty.

In addition, the July 2004 VA examination did not show the 
veteran to have any tenderness or pedal edema on her right 
foot.  The skin was warm with good pedal passage, and 
sensation was intact.  She had dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees, and during the maneuvers, the 
joint was stable with no obvious pain.  The veteran's gait 
was not antalgic, and there was no functional limitation in 
her standing or walking.  Nor was there any evidence of 
abnormal weightbearing.  The veteran also denied using any 
corrective device.  Significantly, the July 2004 VA examiner 
stated that plantar fasciitis was not found on examination.  

The April 2005 VA examination also did not find any swelling 
or erythema, but there was tenderness along the plantar 
aspect in the arch.  Nevertheless, there was no objective 
evidence of painful joint motion, edema, weakness, or 
instability, and she did not have any functional limitation 
on standing or walking.  Nor was there any objective evidence 
of callosities or unusual shoe wear pattern that would 
indicate abnormal weightbearing.  

Moreover, the January 2007 VA examination showed some 
tenderness to deep palpation at the level of the arch area, 
but there was no pain to deep palpation in any aspect of the 
heel or anterior aspect of the foot.  In fact, the pain was 
relieved when the examiner put pressure on the foot, and 
there was no pain on manipulation.  In addition, there was no 
evidence of any abnormal weightbearing on the right foot, and 
the veteran did not have any signs of callous formation or 
other abnormalities.  She could walk on her heels and toes 
without difficulty.  The examiner also noted that the veteran 
did not have edema or swelling, and her peripheral pulses 
were good.  The strength of her right foot was 5/5.   The 
examiner stated that there were only signs of dryness of the 
foot, which were likely related to tinea pedis, and noted 
that she did not have any scar formation secondary to her 
surgical procedure in 2005.  The veteran also denied using 
any corrective devices, orthotics, or special shoes.  
Significantly, the January 2007 VA examiner commented that 
the veteran's plantar fasciitis of the right foot status post 
fasciotomy was improved and mild.  Based on the foregoing 
evidence, the veteran has not been shown to have moderate 
plantar fasciitis of the right foot with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.

The Board does acknowledge the lay statements submitted in 
support of the veteran's claim for an increased evaluation.  
These lay statements indicated that the veteran has pain in 
her feet that has increased over time and that she has 
difficulty walking.  While lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that these 
individuals did not describe symptomatology showing the 
veteran to have a weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  Significantly, the fact 
remains that there is no medical evidence of record showing 
that the veteran has met the rating criteria for an increased 
evaluation.

The Board also observes that the veteran submitted medical 
literature to support the contention that her plantar 
fasciitis of the right foot has increased in severity.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Therefore, the Board concludes 
that the veteran has not met the rating criteria for an 
increased evaluation under Diagnostic Code 5276.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Specifically, the Board has considered the application of 
Diagnostic Codes 5277, 5278, 5279, 5282, 5283, and 5284.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file and 
concludes that the criteria for a compensable disability 
evaluation for plantar fasciitis of the right foot are simply 
not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 
5279, 5282, 5283, and 5284.  In this regard, the medical 
evidence of record simply does not show the veteran to have 
bilateral weak foot; great toe dorsiflexed with some 
limitation of dorsiflexion at the ankle and definite 
tenderness under the metatarsal heads; anterior 
metatarsalgia; hammertoes; malunion or nonunion of the tarsal 
or metatarsal bones; or, a moderate foot injury.  In fact, 
the July 2004 VA examiner indicated that the veteran had 
dorsiflexion to 20 degrees without obvious pain.  The Board 
notes that a normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 
See 38 C.F.R. §§ 4.71a, Plate II.  In addition, the January 
2007 VA examiner commented that the veteran's plantar 
fasciitis of the right foot status post fasciotomy was mild.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the Diagnostic Codes 5277, 
5278, 5279, 5282, 5283, and 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's plantar fasciitis of 
the right foot is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned noncompensable rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions. However, the veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Although the veteran reported fatigability and 
lack of endurance at her April 2005 and January 2007 VA 
examinations, the July 2004, April 2005, and January 2007 VA 
examiners stated that there was no evidence of functional 
limitation on standing or walking.  The July 2004 VA examiner 
also indicated that the veteran did not complain of weakness 
or instability, and the April 2005 VA examiner further stated 
that there was no objective evidence of painful joint motion 
or weakness.  In addition, the January 2007 VA examiner 
observed that the veteran did not show any signs of constant, 
permanent, worst possible pain of her life, despite her 
reports.  Instead, she was calm with no signs of pain, and 
the examiner considered her disability to be mild.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for plantar fasciitis of the right foot.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected plantar 
fasciitis of the right foot has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right foot disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

A compensable evaluation for plantar fasciitis of the right 
foot is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


